IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


REGINALD CHARLES SCOTT,                   : No. 129 MM 2017
                                          :
                     Petitioner           :
                                          :
                                          :
              v.                          :
                                          :
                                          :
RICHARD A. LEWIS, PRESIDENT               :
JUDGE OF THE COURT OF COMMON              :
PLEAS OF DAUPHIN COUNTY,                  :
PENNSYLVANIA,                             :
                                          :
                     Respondent           :


                                     ORDER



PER CURIAM

       AND NOW, this 19th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus and/or

Extraordinary Relief” is DENIED. The Prothonotary is DIRECTED to strike the name of

the jurist from the caption.